DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy has been filed in present Application No. 17/368,912 filed on 07/07/2021.

Information Disclosure Statement
The information disclosure statements filed 07/07/2021 has been submitted for consideration by the Office. It has been placed in the application file and the information referred to therein has been considered.

Terminal Disclaimer
The terminal disclaimer filed on 08/26/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 11,089,680 has been reviewed and is accepted. The terminal disclaimer has been recorded.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s representative David Hoang on 08/23/2022.
See below.

REMARKS
Amended Claims 1, 14, and 20 each include the feature of original Claims 3, 16, and 22, respectively. Each of Claims 1, 14, and 20 are further amended to recite “penetrate through” in order to more clearly distinguish Applicant’s claimed invention over the prior art, as proposed by the Examiner. 
Although Gouchi (U.S. 2015/0092369) discloses the interlayer connectors 4 and the wiring conductors 5 for connecting the electrodes, the wiring conductors 5 do not penetrate through the resin layer. Also, although Tago et al. (U.S. 2016/0066428) discloses the interlayer connection conductors 15 and the conductor patterns 16 for connecting the electrodes, the conductor patterns 16 do not penetrate through the resin layer. Therefore, both of Gouchi and Tago et al. fail to disclose the features recited in amended Claims 1, 14, and 20. 
New independent Claim 26 includes features of original Claims 1, 4, 6 as proposed by the Examiner.
New independent Claim 27 includes features of original Claims 20 and 17 as proposed by the Examiner.

Proposed Examiner’s Amendments for Application 17/368,912
Claim 1 (amended): A multilayer substrate comprising:
a base body including:
a plurality of insulating base material layers stacked on one another; and
a first main surface perpendicular or substantially perpendicular to a stacking direction in which the plurality of insulating base material layers are stacked;
a plurality of first external electrodes on the first main surface and made of metal foils;
a plurality of first interlayer connection conductors connected to the plurality of first external electrodes and disposed in the base body;
at least one second interlayer connection conductor disposed in the base body; and
at least one third interlayer connection conductor disposed in the base body; wherein
the multilayer substrate further includes a first interlayer connection portion connected to at least one metal foil of one of the plurality of first external electrodes and a second interlayer connection portion connected to at least another metal foil of the plurality of first external electrodes;
the first interlayer connection portion is provided by at least one of the plurality of first interlayer connection conductors, the at least one second interlayer connection conductor, and the at least one third interlayer connection conductor;
the second interlayer connection portion is provided by at least another one of the plurality of first interlayer connection conductors, or by at least another one of the plurality of first interlayer connection conductors and another third interlayer connection conductor; 
the at least one second interlayer connection conductor has higher conductivity than the plurality of first interlayer connection conductors and the at least one third interlayer connection conductor; and
the plurality of first interlayer connection conductors, the at least one second interlayer connection conductor, and the at least one third interlayer connection conductor are respectively disposed in the base body so as to penetrate through one or more of the plurality of insulating base material layers.

Claim 2 (original): The multilayer substrate according to claim 1, wherein the at least one second interlayer connection conductor is directly connected to the at least one of the plurality of first interlayer connection conductors at one end in the stacking direction, and directly connected to the at least one third interlayer connection conductor at another end in the stacking direction.

Claim 3 (canceled).

Claim 4 (original): The multilayer substrate according to claim 1, wherein the at least one of the plurality of first interlayer connection conductors is provided at least in an insulating base material layer on which the plurality of first external electrodes are provided, among the plurality of insulating base material layers.

Claim 5 (original): The multilayer substrate according to claim 4, wherein the at least one of the plurality of first interlayer connection conductors is provided only in the insulating base material layer on which the plurality of first external electrodes are provided.

Claim 6 (original): The multilayer substrate according to claim 1, wherein
the base body further includes a second main surface that faces the first main surface;
the multilayer substrate further includes a second external electrode on the second main surface and made of metal foil; and
the at least one third interlayer connection conductor is provided at least in an insulating base material layer on which the second external electrode is provided, among the plurality of insulating base material layers, and connected to the second external electrode.

Claim 7 (original): The multilayer substrate according to claim 6, wherein the at least one third interlayer connection conductor is provided only in the insulating base material layer on which the second external electrode is provided.

Claim 8 (original): The multilayer substrate according to claim 1, wherein a length of the base body in the stacking direction is larger than a length of the base body in a direction perpendicular or substantially perpendicular to the stacking direction.

Claim 9 (original): The multilayer substrate according to claim 1, wherein
the base body includes an end surface perpendicular or substantially perpendicular to the first main surface; and 
a planar conductor is provided on the end surface. 

Claim 10 (original): The multilayer substrate according to claim 1, wherein the at least one second interlayer connection conductor is disposed in two or more insulating base material layers among the plurality of insulating base material layers.

Claim 11 (original): The multilayer substrate according to claim 1, wherein a length of the at least one second interlayer connection conductor in the stacking direction is larger than a length of an interlayer connection conductor in the stacking direction, the interlayer connection conductor being electrically connected to the at least one second interlayer connection conductor.

Claim 12 (original): The multilayer substrate according to claim 1, further comprising:
a signal line defining at least a portion of a high-frequency transmission line; wherein
the signal line includes the at least one of the plurality of first interlayer connection conductors and the at least one second interlayer connection conductor.

Claim 13 (original): The multilayer substrate according to claim 1, wherein at least one of the plurality of insulating base material layers includes at least one of the plurality of first interlayer connection conductors and the at least one second interlayer connection conductor, or the at least one third interlayer connection conductor and the at least one second interlayer connection conductor.

Claim 14 (proposed amended): An interposer disposed between a first element and a second element and electrically connecting the first element and the second element, the interposer comprising:
a base body including:
a plurality of insulating base material layers stacked on one another; and
a first main surface and a second main surface perpendicular or substantially perpendicular to a stacking direction in which the plurality of insulating base material layers are stacked, the first main surface and the second main surface facing each other;
a plurality of first external electrodes on the first main surface and made of metal foils;
a second external electrode on the second main surface and made of metal foil;
a plurality of first interlayer connection conductors connected to the plurality of first external electrodes and disposed in the base body;
at least one second interlayer connection conductor disposed in the base body; and
at least one third interlayer connection conductor disposed in the base body; wherein
the interposer further includes a first interlayer connection portion connected to at least one metal foil of one of the plurality of first external electrodes and a second interlayer connection portion connected to at least another metal foil of the plurality of first external electrodes;
the first interlayer connection portion is provided by at least one of the plurality of first interlayer connection conductors, the at least one second interlayer connection conductor, and the at least one third interlayer connection conductor;
the second interlayer connection portion is provided by at least another one of the plurality of first interlayer connection conductors, or by at least another one of the plurality of first interlayer connection conductors and another third interlayer connection conductor; 
the at least one second interlayer connection conductor has higher conductivity than the plurality of first interlayer connection conductors and the at least one third interlayer connection conductors; and
the plurality of first interlayer connection conductors, the at least one second interlayer connection conductor, and the at least one third interlayer connection conductor are respectively disposed in the base body so as to penetrate through one or more of the plurality of insulating base material layers.

Claim 15 (original): The interposer according to claim 14, wherein 
the at least one second interlayer connection conductor is directly connected to the at least one of the plurality of first interlayer connection conductors at one end in the stacking direction, and directly connected to the at least one third interlayer connection conductor at another end in the stacking direction; and
the at least one third interlayer connection conductor includes a portion directly connected to the second external electrode.

Claim 16 (canceled). 

Claim 17 (original): The interposer according to claim 14, wherein
the at least one of the plurality of first interlayer connection conductors is provided at least in an insulating base material layer on which the plurality of first external electrodes are provided, among the plurality of insulating base material layers; and
the at least one third interlayer connection conductor is provided at least in an insulating base material layer on which the second external electrode is provided, among the plurality of insulating base material layers.

Claim 18 (original): The interposer according to claim 14, wherein
the base body further includes an end surface perpendicular or substantially perpendicular to the first main surface; and
the interposer further includes a planar conductor on the end surface.

Claim 19 (original): The interposer according to claim 14, wherein at least one of the plurality of insulating base material layers includes at least one of the plurality of first interlayer connection conductors and the at least one second interlayer connection conductor, or the at least one third interlayer connection conductor and the at least one second interlayer connection conductor.

Claim 20 (amended): An electronic device comprising: 
a first element;
a second element; and
an interposer disposed between the first element and the second element and electrically connecting the first element and the second element, the interposer including:
a base body including:
a plurality of insulating base material layers stacked on one another; and
a first main surface and a second main surface perpendicular or substantially perpendicular to a stacking direction in which the plurality of insulating base material layers are stacked, the first main surface and the second main surface facing each other;
a plurality of first external electrodes provided on the first main surface and made of metal foils; 
a second external electrode provided on the second main surface and made of metal foil;
a plurality of first interlayer connection conductors connected to the plurality of first external electrodes and disposed in the base body;
at least one second interlayer connection conductor disposed in the base body; and
at least one third interlayer connection conductor disposed in the base body; wherein
the interposer further includes a first interlayer connection portion connected to at least one metal foil of one of the plurality of first external electrodes and a second interlayer connection portion connected to at least another metal foil of the plurality of first external electrodes;
the first interlayer connection portion is provided by at least one of the plurality of first interlayer connection conductors, the at least one second interlayer connection conductor, and the at least one third interlayer connection conductor; 
the second interlayer connection portion is provided by at least another one of the plurality of first interlayer connection conductors, or by at least another one of the plurality of first interlayer connection conductors and another third interlayer connection conductor; 
the at least one second interlayer connection conductor has higher conductivity than the plurality of first interlayer connection conductors and the at least one third interlayer connection conductor; and
the plurality of first interlayer connection conductors, the at least one second interlayer connection conductor, and the at least one third interlayer connection conductor are respectively disposed in the base body so as to penetrate through one or more of the plurality of insulating base material layers.

Claim 21 (original): The electronic device according to claim 20, wherein 
the at least one second interlayer connection conductor is directly connected to the at least one of the plurality of first interlayer connection conductors at one end in the stacking direction, and directly connected to the at least one third interlayer connection conductor at another end in the stacking direction; and
the at least one third interlayer connection conductor includes a portion directly connected to the second external electrode.

Claim 22 (canceled).

Claim 23 (original): The electronic device according to claim 20, further comprising a component mounted on the first element or the second element and disposed between the first element and the second element.

Claim 24 (original): The electronic device according to claim 23, wherein
the base body further includes an end surface perpendicular or substantially perpendicular to the first main surface;
the interposer further includes a planar conductor provided on the end surface; and
the planar conductor is positioned between the at least one second interlayer connection conductor and the component.

Claim 25 (original): The electronic device according to claim 20, wherein at least one of the plurality of insulating base material layers includes at least one of the plurality of first interlayer connection conductors and the at least one second interlayer connection conductor, or the at least one third interlayer connection conductor and the at least one second interlayer connection conductor.

Claim 26 (new): A multilayer substrate comprising:
a base body including:
a plurality of insulating base material layers stacked on one another; and
a first main surface perpendicular or substantially perpendicular to a stacking direction in which the plurality of insulating base material layers are stacked;
a plurality of first external electrodes on the first main surface and made of metal foils;
a plurality of first interlayer connection conductors connected to the plurality of first external electrodes and disposed in the base body;
at least one second interlayer connection conductor disposed in the base body; and
at least one third interlayer connection conductor disposed in the base body; wherein
the multilayer substrate further includes a first interlayer connection portion connected to at least one metal foil of one of the plurality of first external electrodes and a second interlayer connection portion connected to at least another metal foil of the plurality of first external electrodes;
the first interlayer connection portion is provided by at least one of the plurality of first interlayer connection conductors, the at least one second interlayer connection conductor, and the at least one third interlayer connection conductor;
the second interlayer connection portion is provided by at least another one of the plurality of first interlayer connection conductors, or by at least another one of the plurality of first interlayer connection conductors and another third interlayer connection conductor; 
the at least one second interlayer connection conductor has higher conductivity than the plurality of first interlayer connection conductors and the at least one third interlayer connection conductor;
the at least one of the plurality of first interlayer connection conductors is provided at least in an insulating base material layer on which the plurality of first external electrodes are provided, among the plurality of insulating base material layers; 
the base body further includes a second main surface that faces the first main surface;
the multilayer substrate further includes a second external electrode on the second main surface and made of metal foil; and
the at least one third interlayer connection conductor is provided at least in an insulating base material layer on which the second external electrode is provided, among the plurality of insulating base material layers, and connected to the second external electrode.

Claim 27 (new): An electronic device comprising: 
a first element;
a second element; and
an interposer disposed between the first element and the second element and electrically connecting the first element and the second element, the interposer including:
a base body including:
a plurality of insulating base material layers stacked on one another; and
a first main surface and a second main surface perpendicular or substantially perpendicular to a stacking direction in which the plurality of insulating base material layers are stacked, the first main surface and the second main surface facing each other;
a plurality of first external electrodes provided on the first main surface and made of metal foils; 
a second external electrode provided on the second main surface and made of metal foil;
a plurality of first interlayer connection conductors connected to the plurality of first external electrodes and disposed in the base body;
at least one second interlayer connection conductor disposed in the base body; and
at least one third interlayer connection conductor disposed in the base body; wherein
the interposer further includes a first interlayer connection portion connected to at least one metal foil of one of the plurality of first external electrodes and a second interlayer connection portion connected to at least another metal foil of the plurality of first external electrodes;
the first interlayer connection portion is provided by at least one of the plurality of first interlayer connection conductors, the at least one second interlayer connection conductor, and the at least one third interlayer connection conductor; 
the second interlayer connection portion is provided by at least another one of the plurality of first interlayer connection conductors, or by at least another one of the plurality of first interlayer connection conductors and another third interlayer connection conductor; 
the at least one second interlayer connection conductor has higher conductivity than the plurality of first interlayer connection conductors and the at least one third interlayer connection conductor;
the at least one of the plurality of first interlayer connection conductors is provided at least in an insulating base material layer on which the plurality of first external electrodes are provided, among the plurality of insulating base material layers; and
the at least one third interlayer connection conductor is provided at least in an insulating base material layer on which the second external electrode is provided, among the plurality of insulating base material layers.


Allowable Subject Matter
Claims 1, 2-15, 17-21, 23-27 are allowed.

The prior art taken either in singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art of record fails to teach a combination of all the claimed features as presented in independent claim 1 with the allowable feature being; A multilayer substrate comprising: a base body including:
a plurality of insulating base material layers stacked on one another; and a first main surface perpendicular or substantially perpendicular to a stacking direction in which the plurality of insulating base material layers are stacked; a plurality of first external electrodes on the first main surface and made of metal foils; a plurality of first interlayer connection conductors connected to the plurality of first external electrodes and disposed in the base body; at least one second interlayer connection conductor disposed in the base body; and at least one third interlayer connection conductor disposed in the base body; wherein the multilayer substrate further includes a first interlayer connection portion connected to at least one metal foil of one of the plurality of first external electrodes and a second interlayer connection portion connected to at least another metal foil of the plurality of first external electrodes; the first interlayer connection portion is provided by at least one of the plurality of first interlayer connection conductors, the at least one second interlayer connection conductor, and the at least one third interlayer connection conductor; the second interlayer connection portion is provided by at least another one of the plurality of first interlayer connection conductors, or by at least another one of the plurality of first interlayer connection conductors and another third interlayer connection conductor; the at least one second interlayer connection conductor has higher conductivity than the plurality of first interlayer connection conductors and the at least one third interlayer connection conductor; and the plurality of first interlayer connection conductors, the at least one second interlayer connection conductor, and the at least one third interlayer connection conductor are respectively disposed in the base body so as to penetrate through one or more of the plurality of insulating base material layers.
          Therefore, claim 1 and its dependent claims 2, 4-13 are allowed. 

          Also, the prior art of record fails to teach a combination of all the claimed features as presented in independent claim 14 with the allowable feature being; An interposer disposed between a first element and a second element and electrically connecting the first element and the second element, the interposer comprising:
a base body including: a plurality of insulating base material layers stacked on one another; and a first main surface and a second main surface perpendicular or substantially perpendicular to a stacking direction in which the plurality of insulating base material layers are stacked, the first main surface and the second main surface facing each other; a plurality of first external electrodes on the first main surface and made of metal foils; a second external electrode on the second main surface and made of metal foil; a plurality of first interlayer connection conductors connected to the plurality of first external electrodes and disposed in the base body; at least one second interlayer connection conductor disposed in the base body; and at least one third interlayer connection conductor disposed in the base body; wherein the interposer further includes a first interlayer connection portion connected to at least one metal foil of one of the plurality of first external electrodes and a second interlayer connection portion connected to at least another metal foil of the plurality of first external electrodes; the first interlayer connection portion is provided by at least one of the plurality of first interlayer connection conductors, the at least one second interlayer connection conductor, and the at least one third interlayer connection conductor; the second interlayer connection portion is provided by at least another one of the plurality of first interlayer connection conductors, or by at least another one of the plurality of first interlayer connection conductors and another third interlayer connection conductor; the at least one second interlayer connection conductor has higher conductivity than the plurality of first interlayer connection conductors and the at least one third interlayer connection conductors; and
the plurality of first interlayer connection conductors, the at least one second interlayer connection conductor, and the at least one third interlayer connection conductor are respectively disposed in the base body so as to penetrate through one or more of the plurality of insulating base material layers.
          Therefore, claim 14 and its dependent claims 15, 17-19 are allowed.

          Also, the prior art of record fails to teach a combination of all the claimed features as presented in independent claim 20 with the allowable feature being; An electronic device comprising: a first element; a second element; and an interposer disposed between the first element and the second element and electrically connecting the first element and the second element, the interposer including: a base body including: a plurality of insulating base material layers stacked on one another; and a first main surface and a second main surface perpendicular or substantially perpendicular to a stacking direction in which the plurality of insulating base material layers are stacked, the first main surface and the second main surface facing each other; a plurality of first external electrodes provided on the first main surface and made of metal foils; a second external electrode provided on the second main surface and made of metal foil; a plurality of first interlayer connection conductors connected to the plurality of first external electrodes and disposed in the base body; at least one second interlayer connection conductor disposed in the base body; and at least one third interlayer connection conductor disposed in the base body; wherein the interposer further includes a first interlayer connection portion connected to at least one metal foil of one of the plurality of first external electrodes and a second interlayer connection portion connected to at least another metal foil of the plurality of first external electrodes;
the first interlayer connection portion is provided by at least one of the plurality of first interlayer connection conductors, the at least one second interlayer connection conductor, and the at least one third interlayer connection conductor; the second interlayer connection portion is provided by at least another one of the plurality of first interlayer connection conductors, or by at least another one of the plurality of first interlayer connection conductors and another third interlayer connection conductor; the at least one second interlayer connection conductor has higher conductivity than the plurality of first interlayer connection conductors and the at least one third interlayer connection conductor; and the plurality of first interlayer connection conductors, the at least one second interlayer connection conductor, and the at least one third interlayer connection conductor are respectively disposed in the base body so as to penetrate through one or more of the plurality of insulating base material layers.
          Therefore, claim 20 and its dependent claims 21, 23-25 are allowed.


          Also, the prior art of record fails to teach a combination of all the claimed features as presented in independent claim 26 with the allowable feature being; A multilayer substrate comprising: a base body including: a plurality of insulating base material layers stacked on one another; and a first main surface perpendicular or substantially perpendicular to a stacking direction in which the plurality of insulating base material layers are stacked; a plurality of first external electrodes on the first main surface and made of metal foils; a plurality of first interlayer connection conductors connected to the plurality of first external electrodes and disposed in the base body; at least one second interlayer connection conductor disposed in the base body; and at least one third interlayer connection conductor disposed in the base body; wherein the multilayer substrate further includes a first interlayer connection portion connected to at least one metal foil of one of the plurality of first external electrodes and a second interlayer connection portion connected to at least another metal foil of the plurality of first external electrodes; the first interlayer connection portion is provided by at least one of the plurality of first interlayer connection conductors, the at least one second interlayer connection conductor, and the at least one third interlayer connection conductor; the second interlayer connection portion is provided by at least another one of the plurality of first interlayer connection conductors, or by at least another one of the plurality of first interlayer connection conductors and another third interlayer connection conductor;  the at least one second interlayer connection conductor has higher conductivity than the plurality of first interlayer connection conductors and the at least one third interlayer connection conductor; the at least one of the plurality of first interlayer connection conductors is provided at least in an insulating base material layer on which the plurality of first external electrodes are provided, among the plurality of insulating base material layers; the base body further includes a second main surface that faces the first main surface; the multilayer substrate further includes a second external electrode on the second main surface and made of metal foil; and the at least one third interlayer connection conductor is provided at least in an insulating base material layer on which the second external electrode is provided, among the plurality of insulating base material layers, and connected to the second external electrode.
          Therefore, claim 26 is allowed.

          Furthermore, the prior art of record fails to teach a combination of all the claimed features as presented in independent claim 27 with the allowable feature being; An electronic device comprising: a first element; a second element; and an interposer disposed between the first element and the second element and electrically connecting the first element and the second element, the interposer including: a base body including: a plurality of insulating base material layers stacked on one another; and a first main surface and a second main surface perpendicular or substantially perpendicular to a stacking direction in which the plurality of insulating base material layers are stacked, the first main surface and the second main surface facing each other; a plurality of first external electrodes provided on the first main surface and made of metal foils; a second external electrode provided on the second main surface and made of metal foil; a plurality of first interlayer connection conductors connected to the plurality of first external electrodes and disposed in the base body; at least one second interlayer connection conductor disposed in the base body; and at least one third interlayer connection conductor disposed in the base body; wherein the interposer further includes a first interlayer connection portion connected to at least one metal foil of one of the plurality of first external electrodes and a second interlayer connection portion connected to at least another metal foil of the plurality of first external electrodes; the first interlayer connection portion is provided by at least one of the plurality of first interlayer connection conductors, the at least one second interlayer connection conductor, and the at least one third interlayer connection conductor; the second interlayer connection portion is provided by at least another one of the plurality of first interlayer connection conductors, or by at least another one of the plurality of first interlayer connection conductors and another third interlayer connection conductor; the at least one second interlayer connection conductor has higher conductivity than the plurality of first interlayer connection conductors and the at least one third interlayer connection conductor; the at least one of the plurality of first interlayer connection conductors is provided at least in an insulating base material layer on which the plurality of first external electrodes are provided, among the plurality of insulating base material layers; and the at least one third interlayer connection conductor is provided at least in an insulating base material layer on which the second external electrode is provided, among the plurality of insulating base material layers.
          Therefore, claim 27 is allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN NG whose telephone number is (571)270-3131. The examiner can normally be reached Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHERMAN NG/Primary Examiner, Art Unit 2847